MEMORANDUM**
Rigoberto Alvarez-Aguirre appeals the sentence imposed following his guilty plea to illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a), with a sentencing enhancement pursuant to 8 U.S.C. § 1326(b)(2). Alvarez-Aguirre contends that the district court erred in denying his motion for a downward departure based on “fast-track” savings to the government where, in the absence of a plea agreement in which the government specifically con*257sented to such a departure, Alvarez-Aguirre made an early admission of guilt and entered a timely plea to the indictment.
We have jurisdiction to determine our jurisdiction, United States v. Ruiz, 536 U.S. 622, 122 S.Ct. 2450, 2454, 153 L.Ed.2d 586 (2002), which is lacking here because the district court considered, and exercised its discretion in denying, Alvarez-Aguirre’s request for a downward departure. United States v. Linn, 362 F.3d 1261 (9th Cir.2004) (reaffirming that Court of Appeals lacks jurisdiction to review discretionary denials of downward departures).
DISMISSED.

 This disposition is not appropriate for publi- . cation and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.